57 F.3d 1074NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Rafael Antonio URENA, also known as Feliciano Rosario, Appellant.
No. 94-3314.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 30, 1995.Filed:  June 14, 1995.

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Rafael Antonio Urena appeals the sentence imposed by the district court1 following his guilty plea to one count of possessing with intent to distribute 195.8 grams of cocaine, in violation of 21 U.S.C. Secs. 841(a)(1).  Pursuant to a plea agreement, the parties stipulated Urena's base offense level would be 18, under U.S.S.G. Sec. 2D1.1, and the government would recommend a two- level reduction for accepting responsibility, under U.S.S.G. Sec. 3E1.1;  the parties reserved the right to contest whether Urena was entitled to a three-level acceptance-of-responsibility reduction under section 3E1.1(b).


2
At sentencing, the government recommended the two-level reduction;  Urena did not ask for a three-level reduction.  The district court accepted the plea agreement, found Urena's total offense level was 16, his criminal history category was I, and his Guidelines range was 21 to 27 months.  Urena agreed with the court's findings.  The court sentenced Urena to 27 months imprisonment and 3 years supervised release.


3
Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), arguing only that the district court abused its discretion by imposing a sentence at the top of the Guidelines range without stating sufficient reasons for doing so.  We conclude Urena's sentence, although at the top of the range, is not reviewable.  See United States v. Woodrum, 959 F.2d 100, 101 (8th Cir. 1992) (per curiam).  The district court need not state its reasons for a particular sentence within a Guidelines range when that range, as here, spans less than 24 months.  See id.


4
Having carefully reviewed the record, we find no other nonfrivolous issues for direct appeal.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).  Counsel's motion to withdraw is granted.


5
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable Robert G. Renner, Senior United States District Judge for the District of Minnesota